Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 01/28/2021. The changes and remarks disclosed therein have been considered. Claim 7 has been cancelled by the amendment. Claims 1, 13, 14, 19 and 22 have been amended. Therefore, claims 1, 5-6, 8-16, 19-25 remain pending in the application.

Response To Arguments
The Applicant' arguments (REMARKS, filed 01/28/2021) have been fully considered. The Examiner agrees with the Applicant (REMARKS, Claim rejections under 112) that amendments made by the Applicant removes ground for rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


): "the Flash memory controller and the peripheral circuit are stacked one over another in different planes in a same chip," the Applicant argues that the prior arts of record do not specifically teach this limitation. Specifically, applicant argue: (a) Fukuzumi explicitly states that FIG. 19, reproduced below, is a "plane view of the combined control circuit chip 400," in paragraph [0171]. That is, as shown in FIG. 19, Fukuzumi discloses that control circuit 401 and SSD controller 402 are on a same plane. (b) Chowdhury has no mention of a controller being bonded to a peripheral circuit via bonding pads 716 or positioned above or below a peripheral circuit in logic die 700. Examiner respectfully disagree.
Regarding item (a), examiner disagrees with applicant interpretation of [0171]. In [0171], Fukuzumi states “a schematic plan view of the combined control circuit chip 400”, it is “plan view” not “plane view”. “plan view” has been interpreted as common meaning in “technical drawing” as “floor plan”, and shows features when looking directly down on it, but does not necessary mean every feature on same “plane”. Regarding item (b), Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads for receiving address, data and command, CHOWDHURY teaches in figure 15A that external bonding pads 716 is located at surface of logic chip 700, figure 15A of CHOWDHURY clearly shows external pads such as 716 is in a different plane relative to plane where 710 is located.
Accordingly, the Examiner maintains the position previously set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 5-6, 8-16, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzumi PG PUB 20180374864, in view of CHOWDHURY PG PUB 20200235090 (hereinafter CHOWDHURY).

	
Regarding independent claim 1, Fukuzumi teaches a memory device (title of Fukuzumi), comprising: 
a first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprising a Flash memory controller (402 in figure 19), a peripheral circuit (401 in figure 19 of Fukuzumi), and a first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi, [0097], “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0097], “…Second bonding metals 93…”); 
a second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19) comprising an array of NAND memory cells (figure 3) and a second bonding layer (layer formed by 91/92 in figure 6, [0094], “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6); and 
a bonding interface between the first bonding layer (layer formed by 93/94 in figure 6) and the second bonding layer (layer formed by 91/92 in figure 6), wherein the first bonding contacts (93 in figure 6) are in contact with the second bonding contacts (91 in figure 6) at the bonding interface, the first semiconductor structure (logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) is above (“above” is a relative term, therefore, W1 is above W2, W2 is also above W1, for the purpose of examination, “above” has been interpreted as defining direction for the subsequent “above”) the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19).
But Fukuzumi does not teach the first semiconductor structure comprises a semiconductor layer above the first bonding layer, and a pad-out interconnect layer above the semiconductor layer, and the Flash memory controller and the peripheral circuit are stacked one over another in different planes in a same chip.  
However, CHOWDHURY teaches in figure 15A a face to face bonded assembly of logic die and memory die with external connection through logic die side. The advantage of doing so is to achieve “the vertical NAND strings operate with little or no current loss” ([0033] of CHOWDHURY). CHOWDHURY teaches in figure 15A a first semiconductor structure (700 in figure 15A of CHOWDHURY) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above (“above” has been interpreted as keeping same direction as former mentioned “above”) the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY). 
Fukuzumi and CHOWDHURY are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to modify the bonded chip device of Fukuzumi to include output through logic chip scheme of CHOWDHURY, as an alternative way to communicate to the host, such as the first semiconductor structure (700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi), and a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY), wherein the Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) are stacked one over another in different planes (figure 15A of CHOWDHURY teaches external pads such as 716 is in a different plane relative to plane where 710 is located) in a same chip (logic chip 700 in figure 15A of CHOWDHURY), in order to improve device performance.
  
Regarding claim 5, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: a substrate (10 in figure 1 of Fukuzumi); a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033], “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above the substrate; an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack; and the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the memory stack and the array of 3D NAND memory strings.  

Regarding claim 6, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: a substrate (10 in figure 1 of Fukuzumi); But Fukuzumi does not teach an array of 
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi); and a semiconductor layer (BG or 45 or SG or 73 in figures 1 or 7 of Fukuzumi, [0074], “…The surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) above and in contact with the array of 3D NAND memory strings.  
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity compared to a 2D planar NAND flash arrangement. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that an array of 2D NAND memory cells on the substrate; and the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.

Regarding claim 8, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises a first interconnect layer (76 in figure 6 of Fukuzumi, [0074] of Fukuzumi, “…surface layer interconnection layers 73 are connected to circuit-side interconnection layers 76 of the circuit chip 200 via bonding metals 74a and 74b…”) vertically between the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) and the Flash memory controller (402 in figure 19 of Fukuzumi), and the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) 73 in figure 6 of Fukuzumi) vertically between the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) and the array of NAND memory cells (array in figure 3 of Fukuzumi).  

Regarding claim 9, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 8, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) is electrically connected to the array of NAND memory cells (array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 10, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 8, wherein the peripheral circuit (401 in figure 19 of Fukuzumi) is electrically connected to the array of NAND memory cells (array in figure 3 of Fukuzumi) through the first (76 in figure 6 of Fukuzumi) and second interconnect layers (73 in figure 6 of Fukuzumi) and the first (93 in figure 6 of Fukuzumi) and second bonding contacts (91 in figure 6 of Fukuzumi).  

Regarding claim 11, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).  

Regarding claim 12, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 11, wherein the ECC module ([0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC)…”) is configured to process an ECC; and the management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi) is configured to manage at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling.  

Regarding independent claim 13, the combination of Fukuzumi and CHOWDHURY teaches a method for forming a memory device (title of Fukuzumi), comprising: 
forming a first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) comprising a Flash memory controller (402 in figure 19 of Fukuzumi), a peripheral circuit (401 in figure 19 of Fukuzumi), and a first bonding layer (layer formed by 93/94 in figure 6, [0097] of Fukuzumi, “…Second bonding metals 93 and a second insulating film 94 are formed on a bonding surface…”) comprising a plurality of first bonding contacts (93 in figure 6, [0097] of Fukuzumi, “…Second bonding metals 93…”), the Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) being stacked one over another in different planes (figure 15A of CHOWDHURY teaches external pads such as 716 is in a different plane relative to plane where 710 is located) in a same chip (logic chip 700 in figure 15A of CHOWDHURY); 
forming a second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi, or 900 in figure 15A of CHOWDHURY) comprising an array of NAND memory cells (figure 3 of Fukuzumi) and a second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, [0094] of Fukuzumi, “…first bonding metals 91 and a first insulating film 92 are formed on a bonding surface…”) comprising a plurality of second bonding contacts (91 in figure 6 of Fukuzumi); 
bonding (figure 1 of Fukuzumi) the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) and the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY) in a face- to-face manner ([0098] of Fukuzumi, “…The array wafer W1 and the circuit wafer W2 are bonded wafer-to-wafer…”, [0128] of CHOWDHURY, “…a logic die 700 including various semiconductor devices 710 is provided and bonded to the memory die 900…”), such that the first bonding contacts (93 in figure 6 of Fukuzumi) are in contact with the second bonding contacts (91 in figure 6 of Fukuzumi) at a bonding interface (layer formed by 74a/74b/75 in figure 1, [0077] of Fukuzumi), the first semiconductor structure (W2 in figure 6 of Fukuzumi, 400 in figure 18 or 19 of Fukuzumi, or 700 in figure 15A of CHOWDHURY) is above the second semiconductor structure (W1 in figure 6 of Fukuzumi, 100 in figure 18 or 19 of Fukuzumi or 900 in figure 15A of CHOWDHURY); thinning the first substrate (709 in figure 15A of CHOWDHURY) to form a semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) after the bonding; and forming a pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 14, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the first semiconductor structure (W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) comprises: forming the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19, or circuit in circuit chip 200 excluding 210/215/211 in figure 15 of Fukuzumi) above a first substrate (5 in figure 6 of Fukuzumi); forming a first interconnect layer (76 in figure 6 of Fukuzumi) above the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi) and the peripheral circuit (401 in figure 19, or circuit in circuit chip 200 excluding 210/211/215 in figure 15 of Fukuzumi); and forming the first bonding layer (layer formed by 93/94 in figure 6 of Fukuzumi) above the first interconnect layer (76 in figure 6 of Fukuzumi).  

Regarding claim 15, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming a memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”) above a second substrate (10 in figure 6 of Fukuzumi); forming an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (stack formed by alternating WL/40 in figure 4 of Fukuzumi, [0033] of Fukuzumi, “…The memory cell array 1 includes a stacked body including a plurality of electrode layers WL and a plurality of insulating layers 40…”); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 3D NAND memory strings; and  Atty. Dkt. No. 10018-01-0059-US- 43 -forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi).  
Regarding claim 16, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein forming the second semiconductor structure (W1 in figure 6, 100 in figure 18 or 19 of Fukuzumi) comprises: forming an array of NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of NAND memory cells; and forming the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi) above the second interconnect layer (73 in figure 6 of Fukuzumi), but combination of Fukuzumi and CHOWDHURY does not teach array of NAND memory cells is in 2D format.
Rather Fukuzumi teaches in figures 3 and 6 an array of three-dimensional (3D) NAND memory strings (figure 3 of Fukuzumi) extending vertically through the memory stack (figure 3, 6 of Fukuzumi).
However, arranging NAND flash memory in either planar (2D) array or three dimensional vertical array is just two common known device designs in the memory field. While 3D vertical structure brings increased storage capacity, but it is at expense of circuit complexity. It would have been obvious at the time of the effective filing to a person having ordinary skill in the art to substitute 3D NAND memory in figure 6 with a 2D planar NAND layout, such that forming an array of 2D NAND memory cells on a second substrate (10 in figure 6 of Fukuzumi); forming a second interconnect layer (73 in figure 6 of Fukuzumi) above the array of 2D NAND memory cells, as an equivalent memory storage device common and well known in the art.
  
Regarding independent claim 19, the combination of Fukuzumi and CHOWDHURY teaches a method for operating a memory device (title of Fukuzumi) comprising a Flash memory controller (402 in figure 19 of Fukuzumi), a peripheral circuit (401 in figure 19 of Fukuzumi), and an array of NAND memory cells (array in figure 3 of Fukuzumi) in a same bonded chip (figures 1, 6 of Fukuzumi), the method comprising: receiving (see command such as CLE/RE received from external host in figure 15 of Fukuzumi), by the Flash memory controller (402 in figure 19 of Fukuzumi, or 210/211/215 in figure 15 of Fukuzumi, [0147], “…The logic control circuit 211 receives, for example, a chip enable signal BCE-0, a command latch enable signal CLE-0, an address latch enable signal ALE-0…”), an instruction from a host processor (circuit responsible for sending DQ0-7/BCE/CLE to circuit chip 200 in figure 15 of Fukuzumi); transmitting ([0150] of Fukuzumi, “…the I/O control circuit 210 … receives a command signal, an address signal, and data and transmits them to the command register 214, the address register 213, and the data register 221…”), by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), control signals (voltages on BL or WL during a read or write operation in array in figure 6 of Fukuzumi) to the array of NAND memory cells through a plurality of bonding contacts (91/93 in figure 6 of Fukuzumi) to control operations (read or write operation) of the array of NAND memory cells based on the instruction (read or write command as indicated in [0143] of Fukuzumi); and receiving, by the Flash memory controller (402 in figure 19, or 210/211/215 in figure 15 of Fukuzumi), status signals (“status information” as indicated in [0151], [0154] of Fukuzumi, “…The status register 212 temporarily holds a status in, for example, the data read operation, the data write operation, and the data erase operation, and notifies the controller of whether the operation has been normally completed…”) indicative of the operations from the array of NAND memory cells through the plurality of bonding contacts (91/93 in figure 6 of Fukuzumi), wherein the Flash memory controller (710 in figure 15A of CHOWDHURY) is above the array of NAND memory cells (memory arrays in 900 in figure 15A of CHOWDHURY) and transfers electrical signals between the array of NAND memory cells and outside circuits for pad-out (716 in figure 15A of CHOWDHURY), and the Flash memory controller (Fukuzumi teaches in figure 19 that controller include Front-end interface, front end interface can be considered including receiving pins /Pads for receiving address, data and command, CHOWDHURY teaches in figure 15A that 716 is located at surface of logic chip 700, [0133] of CHOWDHURY, “…Logic-side external bonding pads 716…”) being above or below (figure 15A of CHOWDHURY teaches external pads such as 716 is in a different plane relative to plane where 710 is located) the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver …”) in a same chip (logic chip 700 in figure 15A of CHOWDHURY). 

Regarding claim 20, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 19, further comprising: storing the data in the array of NAND memory cells (data write operation in [0156] of Fukuzumi); processing, by the Flash memory controller (402 in figure 19 of Fukuzumi), an error correction code (ECC) (ECC in [0174] of Fukuzumi) with respect to the data; and  Atty. Dkt. No. 10018-01-0059-US- 44 - managing, by the Flash memory controller (402 in figure 19 of Fukuzumi), at least one of bad-block management, garbage collection, logical-to-physical address conversion, or wear leveling with respect to the data (ware leveling & logical-to-physical translation in figure 19 of Fukuzumi).

Regarding claim 21, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the first semiconductor structure (700 in figure 15A of CHOWDHURY, logic chip W2 in figure 6, 400 in figure 18 or 19 of Fukuzumi) further comprises: the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi) above the second bonding layer (layer formed by 91/92 in figure 6 of Fukuzumi, or layer containing 144A in figure 15A of CHOWDHURY); the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) above the first bonding layer (layer containing 788 in figure 15A of CHOWDHURY, layer formed by 93/94 in figure 6 of Fukuzumi); the semiconductor layer (709 in figure 15A of CHOWDHURY) above the Flash memory controller (402 in figure 19 of Fukuzumi, or controller circuit in logic die 700 in figure 15A of CHOWDHURY) and the peripheral circuit (wordline driver/sense amplifier in 710 in figure 15A of CHOWDHURY, [0129] of CHOWDHURY, “…peripheral circuit can include a word line driver … a bit line driver… a word line decoder… a sense amplifier…”); and the pad-out interconnect layer (716 in figure 15A of CHOWDHURY) above the semiconductor layer (709 in figure 15A of CHOWDHURY).  

Regarding claim 22, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the array of NAND memory cells comprise a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”), and the semiconductor layer (709 in figure 15A of CHOWDHURY) comprising polysilicon ([0130], “…The substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon wafer or layer), at least one III-V compound semiconductor material, at least one II-VI compound semiconductor material, at least one organic semiconductor material, or other semiconductor materials known in the art…”, it would have been obvious to one of ordinary skill in the art, having the teachings of Fukuzumi and CHOWDHURY before him, with reasonable expectation of success, to select polysilicon as the material for the semiconductor layer as an equivalent semiconductor materials common and well known in the art).  

Regarding claim 23, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 1, wherein the semiconductor layer (709 in figure 15A of CHOWDHURY, [0130] of CHOWDHURY, “…The logic-die substrate 708 can include a substrate semiconductor layer 709…”) comprises at least one of polysilicon or single-crystal silicon ([0130] of CHOWDHURY, “…substrate semiconductor layer 709 may be a semiconductor wafer or a semiconductor material layer, and can include at least one elemental semiconductor material (e.g., single crystal silicon)... “)

Regarding claim 24, the combination of Fukuzumi and CHOWDHURY teaches the memory device of claim 13, wherein: forming the array of NAND memory cells comprises forming a plurality of floating gate NAND memory strings ([0067] of CHOWDHURY teaches the charge storage layer 54 in figure 4D could be either a charge trapping layer or could be a floating gate layer, [0067] of CHOWDHURY, “…the charge storage layer 54 can include a continuous layer or patterned discrete portions of a conductive material such as doped polysilicon or a metallic material that is patterned into multiple electrically isolated portions (e.g., floating gates)…”).

Regarding claim 25, the combination of Fukuzumi and CHOWDHURY teaches the method of claim 13, wherein the Flash memory controller (402 in figure 19 of Fukuzumi) comprises a host interface (front-end interface in figure 19 of Fukuzumi, [0174] of Fukuzumi, “…SSD controller 402 includes an error-correcting code (ECC), a front-end interface, a ware leveling and logical-to-physical translation, and NAND back-end interface…”) operatively coupled to a host processor (host processor which link to Front-end interface in figure 19 of Fukuzumi), a NAND memory interface (NAND back-end interface in figure 19 of Fukuzumi) operatively coupled to the array of NAND memory cells (array in figure 3 of Fukuzumi), a management module (circuit for ware leveling & logical-to-physical translation in figure 19 of Fukuzumi), and an error correction code (ECC) module (circuit for ECC in figure 19 of Fukuzumi).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824